LA 12939541v3

EXHIBIT 10.18
 
DEBTAND LIEN SUBORDINATION AGREEMENT
This DEBTANDLIEN SUBORDINATION AGREEMENT (this "Agreement") is made as of June
10, 2016, among Noble Roman’s Inc., an Indiana corporation(the
"Borrower"); SUPER G FUNDING, LLC, a Delaware limited liability company
("Subordinate Creditor"); and BMO Harris Bank N.A., a national banking
association ("Senior Creditor").
Recitals:
Senior Creditor and Borrower are parties to (i) that certain Credit Agreement,
dated as ofMay 15, 2012(as at any time amended or restated, the "Senior Credit
Agreement") and (ii) that certain Security Agreement dated as of May 15, 2012
(as any time amended or restated, the “Senior Security Agreement”; collectively
with the Senior Credit Agreement, the “Senior Loan Agreement”) pursuant to which
Senior Creditor may from time to time make loans or other extensions of credit
(collectively, "Credit Extensions") to Borrower secured by all or substantially
all of Borrower's assets.
Borrower and Subordinate Creditor have entered into that certain Business Loan
&Security Agreement dated as ofJune 10, 2016 (as at any time amended or
restated, the "Subordinated Loan Agreement"). Pursuant to the Subordinated Loan
Agreement, Borrower has obtained or may obtain loans from Subordinate Creditor,
payment of which is or will be secured by a security interest in and lien upon
all or substantially all assets of Borrower.
A condition precedent to Senior Creditor's willingness to make any Credit
Extensions to Borrower under the Senior Loan Agreement is the execution and
delivery of this Agreement pursuant to which, among other things, Subordinate
Creditor shall subordinate the payment of all present and future indebtedness
owed to it by Borrower to the payment in full of the Senior Debt (as defined
below) and shall subordinate all Liens at any time held by it in respect of any
Collateral (as defined below) to and in favor of all Liens granted to or
obtained by Senior Creditor in respect of any of the Collateral.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and conditions herein contained and for Ten Dollars ($10.00) in hand paid and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be bound hereby, agree as
follows:
1.           Definitions; Rules of Construction.
(a)           Capitalized terms used in this Agreement, unless otherwise defined
herein, shall have the meanings ascribed to them in the Senior Loan Agreement.
In addition to such other terms as are elsewhere defined herein, the following
terms shall have the following meanings for the purposes of this Agreement:
"Bankruptcy Code" shall mean title 11 of the United States Code.
"Business Day" shall mean any day other than a Saturday, Sunday or day on which
banks are authorized or required to be closed under the laws of the State of
Illinois.
"Collateral" shall mean all property of each Obligor (real or personal, tangible
or intangible, and wherever located) at any time subject to a Lien in favor of
Senior Creditor or Subordinate Creditor, including all types and items of
property included in the definition of "Collateral" in the Senior Loan Agreement
or any of the other Senior Creditor Documents, or in any of the Subordinate
Creditor Documents, whether any of such property is acquired prior to, during
the pendency of, or after an Insolvency Proceeding. Without limiting the
generality of the foregoing, the term "Collateral" shall include all Accounts,
Goods (including Inventory and Equipment), General Intangibles (including state
and federal tax refund claims and other Payment Intangibles), Documents,
Instruments, Chattel Paper, Deposit Accounts, Commercial Tort
Claims,Letter-of-Credit Rights, and Investment Property, Supporting Obligations,
and all Proceeds of the foregoing property.
 

 
 
"Creditor" shall mean Senior Creditor or Subordinate Creditor, as applicable,
and the term "Creditors" means both of them.
"Default" shall mean an event or condition that constitutes an event of default
under the Senior Creditor Documents or the Subordinate Creditor Documents.
"Enforcement Action" shall mean and include any remedy available to Senior
Creditor under any of the Senior Creditor Documents or applicable law to enforce
collection of any of the Senior Debt following the occurrence of any Default,
and any remedy available to Subordinate Creditor under any of the Subordinate
Creditor Documents or applicable law to enforce collection of the Subordinated
Debt following the occurrence of any Default. Any remedy available to Senior
Creditor and/or Subordinate Creditor shall include any of the following: (a) the
repossession, sale, lease, setoff against or other disposition of any Collateral
by Senior Creditor or Subordinate Creditor; (b) the commencement of any action,
suit or other proceeding against an Obligor to enforce payment of any of the
Senior Debt or the Subordinated Debt or to repossess, replevy, garnish, attach
or otherwise to realize upon any of the Collateral; (c) any notification by
Senior Creditor or Subordinate Creditor to any obligor on any Account or Payment
Intangible to remit payments with respect to such Account or Payment Intangible
to the notifying party; or (d) the commencement against any Obligor of an
Insolvency Proceeding.
"Enforcement Expenses" shall mean all costs and expenses at any time incurred by
Senior Creditor in connection with its enforcement of rights or exercise of
remedies under any of the Senior Creditor Documents or applicable law to collect
any of the Senior Debt, enforce any Liens of Senior Creditor, or otherwise
enforce any provisions of the Senior Creditor Documents, protect or preserve any
of the Collateral, or defend Senior Creditor's Liens therein against the claims
of any Person, including costs and expenses consisting of legal fees, accounting
fees, and any costs incurred in connection with the repossession, storing,
maintenance, preservation, protection, insurance, collection, preparation for
sale, advertising for sale, selling, leasing, liquidating, foreclosing upon or
otherwise disposing all or any part of the Collateral, and any amounts advanced
for the payment of rent, taxes, or insurance or to satisfy any encumbrances upon
any of the Collateral or to pay payroll, appraisal fees, auctioneer's fees and
commissions, and other similar costs of expenses.
"Full Payment," "Paid in Full," "Pay in Full" or "Payment in Full" shall mean,
with respect to the Senior Debt(i) the indefeasible payment in full, in cash, of
all of the Senior Debt, including, in the case of contingent obligations (such
as, by way of example only, undrawn letters of credit that are issued or
procured by Senior Creditor), the depositing of cash with Senior Creditor equal
to 105% of the amount of such contingent obligations as security for the payment
of such contingent obligations, in each case other than contingent obligations
that are disputed or unliquidated in amount and for which no underlying claim
has been asserted or threatened against Senior Creditor, and (ii) termination of
any commitments or other agreements of Senior Creditor to make further
extensions of credit under the Senior Loan Agreement.
"Insolvency Proceeding" shall mean any action, suit, case or proceeding
commenced by or against any Obligor for the appointment of a receiver for such
Obligor or any of such Obligor's other property, for entry of an order for
relief under any chapter of the Bankruptcy Code with respect to an Obligor, for
an assignment for the benefit of creditors of an Obligor, or for other any
debtor relief under any other insolvency law relating to the adjustment of
debts, reorganization, composition or extension of debts owed by an Obligor.
"Lien" shall mean any interest in property securing an obligation owed to, or a
claim by, a Person, whether such interest is based on or arises pursuant to
common law, statute, contract, judgment or court order. The term "Lien" shall
also include reservations, exceptions, encroachments, easements, rights-of-way,
covenants, conditions, restrictions, leases and other title exceptions and
encumbrances affecting property.
 
-2-

 
 
"Obligor" shall mean Borroweror any other Person who is liable to pay, or who
has granted a Lien upon any of its property to secure payment of,the whole or
any part of the Senior Debt.
"Party" shall mean a signatory to this Agreement.
"Person" shall mean any natural person, sole proprietorship, corporation,
partnership, limited liability company, joint venture, business trust, other
business entity, or any state, federal or foreign government entity or a
department, agency, bureau or political subdivision thereof.
"Plan" shall mean a plan proposed in any Insolvency Proceeding for: (i) the
liquidation or reorganization of an Obligor, (ii) a composition or extension of
any of an Obligor's debts, or (iii) a sale or other disposition in whole or in
part of an Obligor's assets.
"Senior Creditor Documents" shall mean the Senior Loan Agreement and all other
instruments or agreements now or hereafter evidencing or securing the payment of
the whole or any part of the Senior Debt.
"Senior Debt" shall mean all loans, advances, debts, liabilities, obligations,
debit balances, covenants and duties at any time or times owed by any Obligor to
Senior Creditor, whether now or hereafter created, incurred or arising, and
whether direct or indirect, absolute or contingent, secured or unsecured,
primary or secondary, joint or several, liquidated or unliquidated, due or to
become due, now existing or hereafter arising, including (i) all Obligations
(including those arising from Credit Extensions), in each caseat any time owed
by Obligors to Senior Creditor under any of the Senior Creditor Documents, (ii)
loans and other extensions of creditmade by Senior Creditor to Borrower under
the Senior Loan Documents during the pendency of any Insolvency Proceeding,
(iii) all interest, fees, charges, expenses and attorneys' fees for which any
Obligor is now or hereafter becomes liable to pay to Senior Creditor under the
Senior Loan Documents, includingall Enforcement Expenses which any Obligor is
now or hereafter becomes liable to pay to Senior Creditor under any agreement or
by applicable law and all interest, legal fees and other charges that accrue or
are incurred in connection with any of the Senior Debt during the pendency of
any Insolvency Proceeding of any Obligor, and (iv) any renewals, extensions or
refinancings of any of the foregoing.
"Subordinate Creditor Documents" shall mean the Subordinated Loan Agreement and
all other instruments or agreements now or hereafter evidencing or securing the
payment of the whole or any part of the Subordinated Debt.
"SubordinatedDebt" shall mean all loans, advances, debts, liabilities, debit
balances, covenants, duties and obligations at any time or times owed by any
Obligor to Subordinate Creditor,whether now or hereafter created, incurred or
arising, and whether direct or indirect, absolute or contingent, secured or
unsecured, primary or secondary, joint or several, liquidated or unliquidated,
due or to become due, now existing or hereafter arising, including (i) all
debts, liabilities and obligations of any Obligor to Subordinate Creditor under
any Subordinate Creditor Documents, (ii) all debts, liabilities or obligations
that are incurred by any Obligor to Subordinate Creditor in any Insolvency
Proceeding, (iii) all debts, liabilities or obligations at any time owed by any
Obligor to other Persons which Subordinate Creditor may have obtained by
assignment, pledge, or otherwise, (iv) all interest, fees, charges, expenses and
attorneys' fees for which any Obligor is now or hereafter become liable to pay
to Subordinate Creditor under any agreement or applicable law, and (v) any
renewals, extensions or refinancings of any of the foregoing.
"UCC" shall mean the Uniform Commercial Code, as in effect from time to time in
the State of Illinois.
 
-3-

 
 
(b)           Capitalized terms herein that are defined in the UCC, unless
otherwise expressly defined herein, shall have the meanings ascribed to them in
the UCC.
(c)           All references to any instrument or agreement, including any of
the Subordinate Creditor Documents or the Senior Creditor Documents, shall mean
(unless otherwise provided herein) all amendments and modifications thereto and
renewals, restatements and replacements thereof; all references to any statute
shall mean and include all amendments thereto and all regulations issued
pursuant thereto. The words "including" and "include" shall mean "including,
without limitation" and "include, without limitation"; and the words "herein,"
"hereof" and "hereunder" and other words of similar import refer to this
Agreement as a whole and not to any particular section or subdivision. Any
pronouns used herein shall be deemed to cover all genders.
2.           Consents to Liens. Senior Creditor hereby consents to each
Obligor's grant of Liens in the Collateral to Subordinate Creditor as security
for the Subordinated Debtsubject to the limitations set forth in this Agreement
and agrees that the existence of any such Liens (other than any Lien that may
hereafter arise from any judgment obtained against an Obligor) shall not
constitute a Default under any of the Senior Creditor Documents. Subordinate
Creditor hereby acknowledges each Obligor's grant of Liens in the Collateral to
Senior Creditor as security for the Senior Debt and agrees that the existence of
any such Liens shall not constitute a Default under any of the Subordinate
Creditor Documents.
3.           Priority of Liens; No Contest; Release.
(a)           The Parties agree at all times, whether before, after or during
the pendency of any Insolvency Proceeding and notwithstanding the priorities
that would ordinarily result from the order of granting or perfection of any
Liens, the order of filing or recording of any financing statements, or the
priorities that would otherwise apply under applicablelaw, that (i) Senior
Creditor's Liens in the Collateral shall constitute first priority Liens in such
property to secure the Senior Debt and shall be superior to any Lien or other
interest of Subordinate Creditor in the same property arising pursuant to the
Subordinate Creditor Documents, by operation of law or otherwise; and (ii) any
Lien or other interest at any time acquired by Subordinate Creditor in any of
the Collateral shall be subordinate to the Liens of Senior Creditor therein as
security for the Senior Debt. Subordinate Creditor agrees to execute such
amendments to financing statements and other documents as may be necessary to
reflect of record the existence of this Agreement and the priorities set forth
in this Section 3(a).For purposes of the foregoing provisions, any claim of a
right of setoff by Subordinate Creditor shall be treated in all respects as a
Lien and no claim to a right of setoff by Subordinate Creditor shall be asserted
to defeat or diminish the rights or priorities provided for herein in favor of
Senior Creditor.The subordinations and priorities specified herein are
applicable in all events and circumstances irrespective of the time, manner or
order of: (i) any loan or advance by the Senior Creditor or the Subordinate
Creditor to the Obligor or any other person; (ii) any demand for or acceleration
of any indebtedness owing by the Obligor or any other person to the Senior
Creditor or the Subordinate Creditor; (iii) the creation, attachment or
perfection of any security interest, lien, or other claim; (iv) the time or
order of filing any financing statements or similar registrations or filings in
respect of personal property security; or (v) the giving or failure to give any
notice of the acquisition or expected acquisition of any purchase money or other
security interest.
(b)           In no event shall either Creditor institute, or join as a party in
the institution of, or directly or indirectly assist in the prosecution of, any
action, suit or other proceeding seeking a determination that the Lien of the
other Creditor in any Collateral is invalid, unperfected or avoidable, or is or
should be subordinated to the interest of any other Person or that any claim of
a Creditor against an Obligor is invalid or unenforceable in whole or in
part;provided that nothing herein shall be construed to prevent Senior
Creditorfrom enforcing the terms of this Agreement, including the provisions of
Sections 3(a) relating to the priority of Liens of Creditors and Section 4.
 
-4-

 
 
4.           Debt Subordination/Permitted Payments.
(a)           Subject to the provisions of Section 4(c) hereof relating to
payments on the Subordinated Debt that are permitted to be made to the extent
and under the circumstances set forth in Section 4(c), Subordinate Creditor
hereby postpones and subordinates all of the Subordinated Debt to the Full
Payment of all of the Senior Debt.
(b)           In the event of any distribution, division or application, partial
or complete, voluntary or involuntary, by operation of law or otherwise, of all
or any part of the assets of any Obligor or the proceeds thereof to Subordinate
Creditor or upon any indebtedness of any Obligor, by reason of the liquidation,
dissolution or other winding up of any Obligor or such Obligor's business, or in
the event of any sale of any Obligor's assets outside of the ordinary course of
business or the commencement by or against any Obligor of any Insolvency
Proceeding, then and in any such event any payment or distribution of any kind
or character, whether in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any of the Subordinated Debt
(including any payment or distribution that may be payable or deliverable by
reason of the payment of any other indebtedness of any Obligor being subordinate
to the payment of the Subordinated Debt) shall be paid or delivered directly to
Senior Creditor for application to the Senior Debt (whether or not the same is
then due and payable) until Full Payment of all of the Senior Debt. Each
Obligor's and Subordinate Creditor's books shall be marked to evidence the
subordination of all of the Subordinated Debt to the Full Payment of the Senior
Debt and until Full Payment of the Senior Debt, Subordinate Creditor shall not
be entitled to receive or accept any payment of the Subordinated Debt (whether
for principal, interest or otherwise). Senior Creditor is authorized to examine
such books from time to time and to make any notations required by this
Agreement. The provisions of this Section 4 shall remain effective and binding
upon Subordinate Creditor even if any of the Senior Debtor any Lien securing
same is avoided, equitably subordinated or nullified in any Insolvency
Proceeding of any Obligor.
(c)           Except as otherwise provided in Section 4(b) hereof, in this
Section 4(c) and Section 4(e) hereof,Borrower may pay to Subordinate Creditor,
and Subordinate Creditor may accept and retain, any regularly scheduled
installments of principal andinterest due and owing to Subordinate Creditor
under the Subordinated Loan Agreement in accordance with its present tenor
(including payment of principal and interest due at maturity), but without
prepayment, whether mandatory or optional, or payment upon acceleration so long
as (i) noDefault under any of the Senior Creditor Documents exists at the time
of or would result from the making of any payment on account of any Subordinated
Debt, and (ii) the Obligor shall be in compliance, on a pro forma basis after
giving effect to the proposed payments, with all financial covenants of the
Obligor contained in the Senior Creditor Documents.
(d)           Senior Creditor shall not be required to give Subordinate Creditor
notice of any kind of the creation or existence of any Senior Debt, nor of the
amount or terms thereof, all such notice being hereby expressly waived. Senior
Creditor, may at any time and from time to time, without the consent of or
notice to the Subordinate Creditor, without incurring responsibility to the
Subordinate Creditor, and without impairing or releasing the obligation of the
Subordinate Creditor under this Agreement (i) renew, refund or extend the
maturity of, or increase or decrease the amount of, any Senior Debt, or any part
thereof, or otherwise revise, amend or alter the terms and conditions thereof,
(ii) sell, exchange, release or otherwise deal with any property by whomsoever
at any time pledged, mortgaged or otherwise hypothecated or subjected to a Lien
to secure any Senior Debt, and (iii) exercise or refrain from exercising any
rights against the Obligor and others, including the Subordinate Creditor.
(e)           If a Default under any Senior Creditor Documents occurs and is
continuing, then the Senior Creditor may provide written notice to the
Subordinate Creditor of a “Blockage Period.” Each Blockage Period shall commence
on the date that the Senior Creditor gives a written notice to the Obligor and
the Subordinate Creditor identifying the Default under the Senior Creditor
Documents and stating that a Blockage Period will commence (the “Blockage
Notice”) and end on the earliest to occur of: (i) the date on which the
outstanding Senior Debt is indefeasibly paid in full (without regard to
Obligor’s ability to draw additional debt); (ii) the date on which the Obligor
and the Subordinate Creditor receive from the Senior Creditor a written notice
that (A) the Blockage Period has been terminated or (B) the Default under the
Senior Creditor Documents is cured or waived in accordance with the Senior
Creditor Documents; and (iii) the date that is 120 days after the Blockage
Notice was given; provided that this Subsection (iii) shall not apply in the
event of (x) a payment Default under the Senior Creditor Documents or (y) a
Default with respect to which the Senior Creditor has accelerated the Senior
Debt and exercised any of its rights and remedies with respect thereto under the
Senior Creditor Documents. A Blockage Period with respect to a Default described
in (x) or (y) shall continue in effect until ended under Subsection (i) or
Subsection (ii) above. No payment shall be made by or on behalf of the Obligor
on account of the Subordinated Debt during a Blockage Period. Upon the
expiration of the Blockage Period, the Obligor may resume making all scheduled
payments on the Subordinated Debt and shall be entitled to pay any payments of
principal or interest on the Subordinated Debt missed during the Blockage
Period.
 
-5-

 
 
Nothing herein shall preclude or prohibit the capitalization or compounding of
interest under the terms of the Subordinate Creditor Documents or the Senior
Creditor Documents.
(f)           Upon any distribution of assets of an Obligor upon any Insolvency
Proceeding:
(i)           the Senior Creditor shall first be entitled to receive payments in
full of the Senior Debt before the Subordinate Creditor is entitled to receive
any payment on account of the Subordinate Debt;
(ii)            any payment or distribution of assets of the Obligor of any kind
or character, whether in cash, property, or securities to which the Subordinate
Creditor would be entitled except for the provisions of this Agreement, shall be
paid by the liquidating trustee or agent or other Person making such a payment
or distribution, directly to the Senior Creditor, to the extent necessary to pay
the Senior Debt in full after giving effect to all concurrent payments and
distributions; and
(iii)            in the event that, notwithstanding the foregoing, any payment
or distribution of assets of an Obligor of any kind or character, whether in
cash, property, or securities, shall be received by the Subordinate Creditor on
account of the Subordinate Debt before the Senior Debt is paid in full, such
payment or distribution shall be received and held in trust by the Subordinate
Creditor for the benefit of the Senior Creditor, and promptly paid to the Senior
Creditor on demand, to the extent necessary to pay the Senior Debt in full.
The Obligor shall give written notice to the Senior Creditor and the Subordinate
Creditor within one day of receipt of notice of any Proceeding.
(g)           The Subordinate Creditor shall not exercise any Enforcement Action
in respect of any Default under the Subordinate Creditor Documents until the
earliest of (i) the date the Senior Debt has been indefeasibly paid in full,
(ii) the date an Insolvency Proceeding is commenced, and (iii) such time as the
Senior Creditor consents in writing to the termination of the Standstill Period
(the “Standstill Period”). Upon the termination of any Standstill Period, then
the Subordinate Creditor may, at its sole election, exercise any and all
Enforcement Actions available to it under the Subordinate Creditor Documents and
applicable law. Notwithstanding anything to the contrary contained in this
Agreement or in the Subordinate Creditor Documents, unless and until all Senior
Debt is indefeasibly paid in full and all commitments to make advances under the
Senior Creditor Documents shall have been terminated, the Subordinate Creditor
shall not in any event take any enforcement action with respect to any of the
Collateral and the Senior Creditor is granted authority to terminate any current
or future security interest of the Subordinate Collateral in any Collateral to
facilitate enforcement of the Senior Creditor’s security interest in that
Collateral provided that (x) Subordinate Creditor shall retain a security
interest in the proceeds of any such Collateral and (y) the proceeds of any such
Collateral are applied, first, in permanent reduction of the Senior Debt, and
then, following payment in full of the Senior Debt, to Subordinate Creditor in
payment of the Subordinate Debt. Notwithstanding anything to the contrary
contained in the foregoing, the Subordinate Creditor shall not at any time be
precluded from initiating and pursuing a suit for specific performance (not
including any enforcement action with respect to any of the Collateral) to
compel the Obligor to perform any covenants in the Subordinate Creditor
Documents breached in bad faith in order to evade any agreement, covenant or
restriction contained therein (other than the agreement to pay any of the
Subordinate Debt), or commencing legal proceedings to the extent necessary to
prevent the running of any applicable statute of limitations.
 
-6-

 
 
(h)            After the indefeasible payment in full of all Senior Debt, the
Subordinate Creditor shall be subrogated to the rights of the Senior Creditor to
receive payments or distributions of assets of the Obligor applicable to the
Senior Debt until all amounts owing on the Subordinate Debt shall be paid in
full. For purposes of such subrogation no such payments or distributions to the
Senior Creditor by or on behalf of the Obligor, or by or on behalf of the
Subordinate Creditor by virtue of this Agreement, that otherwise would have been
made to the Subordinate Creditor shall, as between the Obligor and the
Subordinate Creditor, be deemed to be payment by the Obligor to or on account of
the Senior Debt in respect thereof, it being understood that the provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Subordinate Creditor, on the one hand, and the Senior
Creditor, on the other hand. If any payment or distribution to which the
Subordinate Creditor would otherwise have been entitled but for the provisions
of this Agreement shall have been applied, pursuant to the provisions of this
Agreement, to the payment of amounts payable under the Senior Debt, then the
Subordinate Creditor shall be entitled to receive from the Senior Creditor,
unless otherwise prohibited by law, any payments or distributions received by
the Senior Creditor in excess of the amount sufficient to pay all amounts
payable under or in respect of the Senior Debt in full.
(i)            The Senior Creditor hereby grants the Subordinate Creditor the
right, but not the obligation, to cure any and all defaults under the Senior
Debt (to the extent any such defaults are curable) within the same period of
time afforded the Obligor for curing such defaults.
5.           Warranties and Representations of Subordinate Creditor. Subordinate
Creditor represents and warrants to Senior Creditorthat (i) it has not relied
nor will it rely on any representation or information of any nature made by or
received from Senior Creditor relative to any Obligor's financial condition or
prospects, or the existence, value or extent of any Collateral, in deciding to
execute this Agreement; (ii) Subordinate Creditor is the lawful owner of the
Subordinated Debtand is duly empowered and authorized to execute, deliver and
perform all of its obligations under this Agreement;(iii) Subordinate Creditor
has not heretofore assigned or transferred to any Person any of the Subordinated
Debt, any interest therein or any security pertaining thereto; and (iv)
Subordinate Creditor has not heretofore given any subordination in respect of
the Subordinated Debt.
6.           Negative Covenants. Until all of the Senior Debt has been Paid in
Full, subject to Section 7 hereof, (i) no Obligor party hereto shall, directly
or indirectly, make any payment (other than a payment expressly permitted by
Section 4 hereof) on account of the Subordinated Debt; (ii) Subordinate Creditor
shall not demand, collect or accept from any Obligor or any other Person any
payment (other than a payment permitted by Section 4 hereof) on account of the
Subordinated Debt or any part thereof, or accelerate the maturity of any of the
Subordinated Debt; (iii) Subordinate Creditor shall not realize upon or enforce
any Lien granted by any Obligor as security for any of the Subordinated Debt,
except as otherwise provided in Section 7(b); (iv) Subordinate Creditor shall
not exchange, set off, release, convert to equity or otherwise discharge any
part of the Subordinated Debt, except to the extent consented to by Senior
Creditor in its discretion; (v) no Obligorparty hereto shall hereafter issue any
instrument, security or other writing evidencing any part of the Subordinated
Debt, and Subordinate Creditor will not receive any such writing, withoutSenior
Creditor's consent; (vi) Borrower and Subordinate Creditor shall not amend,
alter or modify any provision of the Subordinate Creditor Documents except as
authorized by Section 16; (vii) Subordinate Creditorshall not commence or join
with any other Person in commencing any Insolvency Proceeding against an
Obligor; (viii) Subordinate Creditor shall not contact any obligor on any
Account or Payment Intangible of an Obligor or any of an Obligor's suppliers;
and (ix) no Obligor party hereto nor Subordinate Creditor shall otherwise take
or permit any action prejudicial to or inconsistent with Senior Creditor's
priority position over Subordinate Creditor that is created by this Agreement.
7.           Standby as to Certain Actions.
(a)           Except as otherwise set forth in Section 7(b), Subordinate
Creditor agrees that it will not ask for, demand, sue for, take, receive, or
repossess any of the Collateral from any Obligor by setoff or in any other
manner, or otherwise take any Enforcement Action to collect any of the
Subordinated Debt or to realize upon the whole or any part of the Collateral,
whether by judicial action or under power of sale, by self-help repossession or
otherwise, unless and until all of the Senior Debt has been Paid in Full. If
Subordinate Creditor, in violation hereof, initiates any Enforcement Action
against any Obligor or any Collateral, Senior Creditor may intervene and
interpose this Agreement as a defense in Senior Creditor's name or in the name
of any Obligor.
 
-7-

 
 
(b)           If a Default occurs under any of the Subordinate Creditor
Documents as a result of Borrower's failure to pay to Subordinate Creditor any
regularly scheduled installment of principal and interest due and owing to
Subordinate Creditorunder the Subordinated Note in accordance with its present
tenor (including any of the payments permitted described in the penultimate
sentence of Section 4(b)), but without prepayment (whether mandatory or
optional) or payment upon acceleration (a "Subordinated Debt Payment Default"),
then, subject to Subordinate Creditor's giving to Senior Creditor at least ten
(10) days prior written notice of Subordinate Creditor's intention to do so,
(which notice may not be given by Subordinate Creditor at any time that a
Blockage Period is in effect), Subordinate Creditor may initiate an Enforcement
Action, but only if at the time of initiation of such Enforcement Action either
(a) no Senior Debt is outstanding or (b) such Subordinated Debt Payment Default
has not been cured, no Default under the Senior Credit Documents is in effect,
no Insolvency Proceeding has been filed by or against any Obligor, and Senior
Creditor has not initiated any Enforcement Action against any Obligor or any
Collateral. Any payments or proceeds received by Subordinate Creditor in
connection with any Enforcement Action shall be promptly turned over to Senior
Creditor, in the identical form received, for application by Senior Creditor to
the Senior Debt until the Senior Debt is Paid in Full. If after Subordinate
Creditor initiates an Enforcement Action Senior Creditor initiates its own
Enforcement Action to recover any Senior Debt, Subordinate Creditor shall
forthwith, upon receipt of notice from Senior Creditor of its having commenced
an Enforcement Action, cease and desist from any further Enforcement Action by
Subordinate Creditor and Subordinate Creditor shall promptly turn over to Senior
Creditor any Collateral (including any proceeds of Collateral) in Subordinate
Creditor's possession.
8.           Senior Creditor's Rights Exclusive. Subject to Section 7 hereof,
for so long as any Senior Debt is outstanding, Senior Creditor shall have the
exclusive right to collect, foreclose upon, sell, transfer, liquidate or
otherwise dispose of any or all of the Collateral as provided in the Senior
Creditor Documents or by applicable law, in the manner deemed appropriate by
Senior Creditor, without regard to any Liens of Subordinate Creditor therein,
and Subordinate Creditor will not hinder or delay Senior Creditor's actions in
enforcing its remedies or taking any Enforcement Action with respect to any
Collateral; provided, however, that after Full Payment of all Senior Debt,
Senior Creditor shall make available to Subordinate Creditor (unless otherwise
restricted by applicable law) for application to the Subordinated Debt any net
proceeds remaining from the sale or other disposition of the Collateral.
9.           Receipt of Monies by Subordinate Creditor. If any payment,
distribution or security, or the proceeds thereof, are received by Subordinate
Creditor on account of or with respect to any of the Subordinated Debt other
than as expressly permitted in Section 4 hereof, or from the sale, liquidation,
casualty or other disposition of, or as a result of any Lien it may have with
respect to, any of the Collateral at any time prior to Full Payment of all of
the Senior Debt, Subordinate Creditor shall forthwith deliver same to Senior
Creditor in the form received (except for the addition of any endorsement or
assignment necessary to effect a transfer of all rights therein to Senior
Creditor) for application to the Senior Debt. Senior Creditor is irrevocably
authorized by Borrowerand Subordinate Creditor to supply any required
endorsement or assignment which may have been omitted. Until so delivered, any
such payment, distribution or security shall be held by Subordinate Creditor in
trust for Senior Creditor and shall not be commingled with other funds or
property of Subordinate Creditor
10.           Agreement on Certain Insolvency Proceeding Matters.
(a)           Without impairing, abrogating or in any way affecting Senior
Creditor's rights hereunder, including the priorities set forth inSection 3(a)
hereof, Senior Creditor may during any Insolvency Proceeding give or withhold
its consent to any Obligor's or any receiver's or trustee's use of any
Collateral (including cash proceeds of any Collateral) or may provide financing
or otherwise extend credit to such Obligor or any receiver or trustee secured by
a Lien upon any or all of the Collateral (regardless of whether such Collateral
is created, acquired or arises prior to or after the commencement of any such
Insolvency Proceeding), and Subordinate Creditorshall be deemed to have
consented(and shall give its written consent if requested) to any Obligor's or
any receiver's or trustee's use of Collateral if and to the extent consented to
by Senior Creditor during the pendency of any such Insolvency Proceeding. Any
Lien at any time granted to or otherwise acquired by Subordinate Creditor in any
of the Collateral, whether such Lien is granted to or otherwise acquired by
Subordinate Creditor prior to or after the commencement of any Insolvency
Proceeding or pursuant to a Plan and whether such Collateral is created,
acquired or arises prior to or after the commencement of any such Insolvency
Proceeding, shall be subject to all of the terms of this Agreement and shall be
subordinate in priority to all Liens granted to or otherwise obtained by Senior
Creditor with respect to any such Collateral as security for the Senior Debt,
including Liens granted to secure any financing provided or consented to by
Senior Creditorin any such Insolvency Proceeding or Liens granted to Senior
Creditor as adequate protection.
 
-8-

 
 
(b)           Subordinate Creditor shall not oppose any relief from the
automatic stay that is sought by Senior Creditor and will not seek relief from
the automatic stay unless and to the extent the same relief is requested and
obtained by Senior Creditor; and Subordinate Creditor shall not oppose any
request for adequate protection made by Senior Creditor, nor shall Subordinate
Creditor seek adequate protection of any of its Liens other than an additional
or replacement Lien in respect of any Collateral acquired or arising during the
pendency of an Insolvency Proceeding to the same extent sought and obtained by
Senior Creditor.
(c)           If in or as a result of any Insolvency Proceeding a Creditor
returns, refunds or repays to any Obligoror any trustee or committee appointed
in the Insolvency Proceeding any payment or proceeds of any Collateral in
connection with any pending or threatened action, suit or proceeding alleging
that such Creditor's receipt of such payments or proceeds was a transfer
voidable under any applicable law, then such Creditor shall not be deemed ever
to have received such payment or proceeds for purposes of this Agreement in
determining whether and when all of the Senior Debt has been Paid in Full.
(d)           If Subordinate Creditor has any claim against any Obligor in any
Insolvency Proceeding, Subordinate Creditor hereby makes, constitutes and
appoints Senior Creditor as Subordinate Creditor's attorney-in-fact and
authorizes Senior Creditor(for so long as any Senior Debt is outstanding) (i) to
file, in the name of Subordinate Creditor, such claim on behalf of Subordinate
Creditor, if such claim has not been filed by Subordinate Creditor prior to
thirty (30) days before the bar date for filing such claim; and (ii) to enforce
such claim, either in its own name or in the name of Subordinate Creditor, by
proof of claim, suit or otherwise, and any sums received by Senior Creditor in
connection with such claim shall be applied to the Senior Debt. Senior Creditor
shall remit to Subordinate Creditor any funds remaining after those sums have
been so applied, to the extent permitted by applicable law or the proceedings
governing any such Insolvency Proceeding. In no event shall Senior Creditor be
liable to Subordinate Creditor for any act or action taken as attorney-in-fact.
In no event shall Subordinate Creditor support any Plan that is opposed by
Senior Creditor or oppose any Plan that is supported by Senior Creditor.
12.           Agreement to Release Liens. If requested to do so by Senior
Creditor after and during the continuance of a Default under the Senior Creditor
Documents and for so long as any Senior Debt is outstanding,Subordinate Creditor
agrees that it will release its Liens upon any Collateral simultaneously with
and in order to facilitate an Enforcement Action by Senior Creditor, an orderly
liquidation or going concern sale or other disposition of such Collateral by an
Obligor (whether prior to or during the pendency of any Insolvency
Proceeding),or a sale or other disposition by a bankruptcy trustee or receiver
for an Obligor or its assets;and promptly upon the request of Senior Creditor,
Subordinate Creditor will execute and deliver such documents, instruments and
agreements as are necessary to effectuate such release and to evidence such
release in the appropriate public records. Notwithstanding the foregoing, any
Lien ofSubordinate Creditor shall, subject to all of the provisions of this
Agreement, continue in the Proceeds of any such Collateral until applied to the
Senior Debt.
13.           Waiver of Marshaling; Application of Payments and Proceeds.
Subordinate Creditor hereby waives any right to require Senior Creditor to
marshal any security or Collateral or otherwise to compel Senior Creditor to
seek recourse against or satisfaction of the indebtedness to it from one source
before seeking recourse or satisfaction from another source. Senior Creditor
shall be authorized to apply (and reapply) any and all payments and proceeds of
Collateral received by it to such portion of the Senior Debt as Senior Creditor
may elect.
 
-9-

 
 
14.           Provisions Concerning Insurance. Proceeds of the Collateral
include insurance proceeds, and therefore the priorities set forth in Section
3(a)hereof govern the ultimate disposition of casualty insurance proceeds.
Senior Creditor shall have the sole and exclusive right, as against Subordinate
Creditor, to adjust settlement of insurance claims in the event of any covered
loss, theft, damage to or destruction of any Collateral. For so long as any
Senior Debt is outstanding, all proceeds of such insurance shall inure to Senior
Creditor to the extent of the Senior Debt, and Subordinate Creditor shall
cooperate to the extent necessary to effect payment of insurance proceeds to
Senior Creditor. Senior Creditor shall have the right (as set forth in the
Senior Creditor Documents) to determine whether such proceeds will be applied to
the Senior Debt or used to rebuild, replace or repair the affected Collateral.If
such proceeds are applied to Senior Debt, any proceeds remaining after Full
Payment thereof(including expenses of collection) shall be promptly remitted to
Subordinate Creditor for application to the Subordinated Debt or to an Obligor,
as applicable, unless otherwise required by applicable law.
15.           Option to Purchase Senior Debt.
(a)           Upon the occurrence of (i) a Default under the Senior Creditor
Documents or (ii) a Default under the Subordinate Creditor Documents that
remains unwaived or uncured for a period of 120 days, Subordinate Creditor shall
have the option at any time upon five (5) business days' prior written notice
from Subordinate Creditor to Senior Creditor to purchase all of the Senior Debt
from the Senior Creditor. Such notice from the Subordinate Creditor to Senior
Creditor shall be irrevocable.
(b)           On the date specified by Subordinate Creditor in such notice
(which shall not be less than five (5) business days, nor more than twenty (20)
days, after the receipt by Senior Creditor of the notice from Subordinate
Creditor of its election to exercise such option), Senior Creditor shall sell to
Subordinate Creditor, and Subordinate Creditor shall purchase from Senior
Creditor, the Senior Debt. The Senior Creditor hereby represents and warrants
that, as of the date hereof, no approval of any court or other regulatory or
governmental authority is required for such sale.
(c)           Upon the date of such purchase and sale, Subordinate Creditor
shall (i) pay to Senior Creditor as the purchase price therefor the full amount
of all the Senior Debt then outstanding and unpaid (including principal,
interest, fees and expenses, including reasonable attorneys' fees and legal
expenses), and (ii) agree to reimburse Senior Creditor for any loss, cost,
damage or expense (including reasonable attorneys' fees and legal expenses) in
connection with any commissions, fees, costs or expenses related to any checks
or other payments provisionally credited to the Senior Debt, and/or as to which
Senior Creditor has not yet received final payment. Such purchase price shall be
remitted by wire transfer in federal funds to such bank account of Senior
Creditor as Senior Creditor may designate in writing to the Subordinate Creditor
for such purpose. Interest shall be calculated to but excluding the business day
on which such purchase and sale shall occur if the amounts so paid by
Subordinate Creditor to the bank account designated by Senior Creditor are
received in such bank account prior to 2:00 p.m., Chicago time, and interest
shall be calculated to and including such business day if the amounts so paid by
the SubordinateCreditor to the bank account designated by Senior Creditor are
received in such bank account later than 2:00 p.m., Chicago time.
(d)           Such purchase shall be expressly made without representation or
warranty of any kind by Senior Creditor as to the Senior Debt or otherwise and
without recourse to Senior Creditor, except that Senior Creditor shall represent
and warrant: (i) the amount of the Senior Debt being purchased, (ii) that Senior
Creditor owns the Senior Debt free and clear of any liens or encumbrances and
(iii) Senior Creditor has the right to assign the Senior Debt and the assignment
is duly authorized.
16.           Amendments to Documents. Senior Creditor and each Obligor shall be
authorized to enter into amendments to any of the Senior Creditor Documents to
which they are a party, in accordance with the terms thereof, and without prior
notice to or the consent of Subordinate Creditor. Senior Creditor shall,
promptly after receipt of a written request therefor from Subordinate Creditor,
deliver to Subordinate Creditor copies of any amendments or modifications of any
of the Senior Creditor Documents. Subordinate Creditor shall not be authorized
to modify or amend any of the Subordinate Creditor Documents, without the prior
written consent of Senior Creditor, to the extent that any such modification or
amendment would have the effect of increasing the amount of the Subordinated
Debt; increasing the rate of interest or fees payable in respect of any of the
Subordinated Debt; altering the method, time of payment (other than to extend
the time of payment)or manner of payment of any Subordinated Debt; or making
more restrictive any covenants or Defaults contained in any of the Subordinate
Creditor Documents.Subordinate Creditor shall, promptly after receipt of a
written request therefor from Senior Creditor, deliver to Senior Creditor copies
of any amendments or modifications of any of the Subordinate Creditor Documents.
Borrower shall promptly, after the execution of such amendments or modifications
to the Senior Creditor Documents or the Subordinate Creditor Documents, deliver
conformed copies thereof to the Creditor not party thereto, but the failure to
do so by Borrower shall in no way affect any of the rights or privileges of such
Creditor under this Agreement.
 
-10-

 
 
17.           Notices. All notices, requests and demands to or upon a Party
hereto shall be in writing and shall be delivered by hand, sent by certified or
registered mail, return receipt requested or by telecopier and shall be deemed
to have been validly served, given or delivered when delivered against receipt
or three (3) Business Days after deposit in the U.S. mail, postage prepaid, or,
in the case of telecopy notice, when received at the office of the noticed
Party, in each case addressed as follows:
 
(A)
If to Senior Creditor:
BMO Harris Bank, N.A.
 
 
 
135 N. Pennsylvania Avenue
 
 
 
Indianapolis, IN  46204
 
 
 
Attention:Brandon Williamson, Vice President
 
 
 
 
 
(B)
If to Subordinate
Super G Funding, LLC
 
 
Creditor:
23 Corporate Plaza, Suite 100
 
 
 
Newport Beach, CA 92660
 
 
 
Attention: Marc Cole
 
 
 
Telecopier No.:949-734-7486
 
 
 
With a
Jeffer Mangels Butler & Mitchell LLP
 
 
copy to:
1900 Avenue of the Stars, 7th Floor
 
 
 
Los Angeles, CA 90067
 
 
 
Attention: Joel J. Berman, Esq.
 
 
 
Telecopier: 310-203-0567
 
 
 
 
 
(C)
If to Borrower:
Noble Roman’s, Inc.
 
 
 
One Virginia Avenue, Suite 300
 
 
 
Indianapolis, IN 46204
 
 
 
Attention: Paul Mobley



or to such other address as each Party may designate for itself by like notice
given in accordance with this section. Any written notice that is not sent in
conformity with the provisions hereof shall nevertheless be effective on the
date that such notice is actually received by the noticed Party. Subordinate
Creditoragrees that any requirement for the giving of notice by Senior Creditor
under the UCCor otherwise in connection with any Enforcement Action with respect
to any Collateral shall be satisfied by the giving of written notice at least
ten (10) days prior to the date on which such rights or remedies are to be
exercised by Senior Creditor, provided that nothing herein shall be deemed to
require the giving of any such notice when such notice is not required by
applicable law.
18.           No Duties Imposed Upon Senior Creditor. The rights granted to
Senior Creditor in this Agreement are solely for its protection and nothing
herein contained imposes on Senior Creditor any duty with respect to any of the
Collateral or to advise Subordinate Creditor of information known to Senior
Creditor regarding any Obligor, the Collateral, or actions taken or not taken by
Senior Creditor pursuant to any of the Senior Creditor Documents or otherwise
with respect to any Obligor or any Collateral. Senior Creditor has no duty to
preserve rights against prior parties on any Instrument or Chattel Paper
received from any Obligor as collateral security for any of the Senior Debt.
 
-11-

 
 
19.           Specific Enforcement. If Subordinate Creditor fails to comply with
any provision of this Agreement that is applicable to it, Senior Creditor may
demand specific performance of this Agreement and may exercise any other remedy
available at law or equity. Borrower and Subordinate Creditor each hereby waives
any defense based on the adequacy of a remedy at law which might be asserted as
a bar to the remedy of specific performance of this Agreement in any action
brought therefor by Senior Creditor.
20.           Additional Credit Extensions. Senior Creditor may make Credit
Extensions to Borrower from time to time, pursuant to the Senior Creditor
Documents or otherwise, and all suchloans or other credit shall constitute part
of the Senior Debtto the extent secured by all of the Collateral, and nothing
herein shall restrict in any manner or in any way the right of Borrower to
obtain additional Credit Extensions from Senior Creditor or the right of Senior
Creditor to make available such additional Credit Extensions to Borrower as
Senior Creditor in its sole discretion may elect.
21.           Independent Credit Investigations. Neither Creditor, nor any of
such Creditor's respective directors, officers, agents, employees, successors or
assigns,shall be responsible to the other or to any other Person for any
Obligor's financial condition (including solvency or ability to repay any of the
Subordinated Debt or any of the Senior Debt); statements of any Obligor, oral or
written; the validity, sufficiency or enforceability of any of the Subordinate
Creditor Documents or any of the Senior Creditor Documents; or the validity,
perfection or priority of any Liens granted by any Obligor to either Party in
connection with any of the Subordinate Creditor Documents or any of the Senior
Creditor Documents. Each Creditor has entered into its agreements with each
Obligor based upon its own independent investigation, and makes no warranty or
representation to the other nor does it rely upon any representation of the
other with respect to matters identified or referred to in this Section.
22.           No Additional Rights of Obligors Hereunder. Nothing herein shall
be construed to confer additional rights upon any Obligor.
23.           Term of Agreement. This Agreement shall continue in full force and
effect and shall be irrevocable by any Party hereto until the sooner to occur of
the following: (i) Creditors in writing mutually agree to terminate this
Agreementor (ii) the Senior Debtis Paid in Full.
24.           Entire Agreement; Amendments. This Agreement expresses the entire
understanding and agreement of the Parties hereto with respect to the subject
matter hereof and supersedes all prior understandings and agreements of the
Parties regarding the same subject matter. This Agreement may not be amended or
modified except by a writing signed by the Parties hereto; provided, however,
that Creditors may in writing (without the necessity of the signature of any
Obligor) amend, modify or waive any of the provisions herein relating to the
rights, duties, remedies, powers, privileges, Lien priorities or subordinations
of either Creditor.
25.           No Third Party Beneficiaries. Nothing contained in this Agreement
shall be deemed to indicate that this Agreement has been entered into for the
benefit of or may be enforced by any Person other than the Parties hereto.
26.           Conflict with Documents. The provisions of this Agreement are
intended by the Parties to control any conflicting provisions in the Senior
Creditor Documents or the Subordinate Creditor Documents, including any
covenants prohibiting further borrowing or encumbrances of Collateral.
27.           Counterparts; Signatures. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts taken together shall constitute but one and the
same instrument. Any signature delivered by a Party by facsimile transmission or
electronic means shall be deemed to be an original signature hereto.
 
-12-

 
 
28.           Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective successors
and assigns. In no event, however, shall SubordinateCreditor transfer or assign
any Lien that it may have in any of the Collateral to any Person unless the
transferee or assignee thereof shall first agree in writing to be bound by the
terms of this Agreement the same as if an original signatory hereto. In addition
to, and without limiting the generality of the immediately preceding sentence,
any Person whose loans or advances to Borrower hereafter are used to refinance
and Pay in Full the Senior Debt shall be deemed for all purposes hereof to be
the successor to Senior Creditor, and from and after the date of any such
refinancing andFull Payment of the Senior Debt such Person shall be deemed a
party hereto in the place and stead of Senior Creditor as if such Person had
been an original signatory hereto, and all loans, advances, liabilities, debit
balances, covenants and duties at any time or times owed by any or all of
Obligors to such Person, whether direct or indirect, absolute or contingent,
secured or unsecured, due or to become due, then existing or thereafter arising,
including any renewals, extensions, modifications, or replacements of any of the
foregoing, shall be deemed for all purposes hereunder to constitute and be
Senior Debt. For removal of doubt, under no circumstance shall the amount of the
Senior Debt be increased by virtue of any of the actions described in this
Section.
29.            Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Illinoislaw, but if any provision of this Agreement shall be prohibited by or
invalid under Illinoislaw, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
30.             Governing Law. This Agreement shall be interpreted, and the
rights and obligations of the parties hereto determined, in accordance with the
internal laws of the State of Illinois.
31.           Litigation; Jurisdiction and Venue.Each Partyhereby irrevocably
consents to the jurisdiction of the courts of the State of Illinois and of any
federal court located in the State of Illinois, in connection with any action or
proceeding arising out of or relating to this Agreement. In any such litigation,
each Party waives personal service of any summons, complaint or other process,
and agrees that the service thereof may be made by certified or registered mail
direct to such Party at its place of business set forth in Section 17 hereof.
The choice of forum set forth herein shall not be deemed to preclude the
enforcement of any judgment obtained in such forum or the taking of any action
under this Agreement to enforce the same in any appropriate jurisdiction, or the
commencement by Senior Creditor, in its sole discretion, of any action or suit
in any jurisdiction where any Collateral may be found to repossess or foreclose
upon any such Collateral.
32.           Jury Trial Waiver. To the fullest extent permitted by applicable
law, each Party hereby waives all rights to a trial by jury in connection with
any claim, counterclaim, action, suit or other proceeding arising out of or
related to this Agreement.
-13-

 

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized officers or agentsas of the day and year
first above written.
 
BMO Harris Bank N.A.
("Senior Creditor")
 
By:                                                           

Name:
Title:
 
 
SUPER G FUNDING, LLC
("Subordinate Creditor")
By:                                                           

Name:                                                  

Title:                                                   

 
 
NOBLE ROMAN’S, INC.
("Borrower")
 
 
      By:                                                                
         Name:_______________________
Title:________________________
 
 
-14-

 

 
 
 
 
ACKNOWLEDGMENT
 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.



STATE OF CALIFORNIA                                      )
)
COUNTY OF _____________________              )
On _____________________, 201___, before me, ______________________________, a
Notary Public, personally appeared
_______________________________________________, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
 
Signature ____________________________
 
 
 
 
(SEAL)
 


-15-


